Citation Nr: 0727982	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-29 613	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen previously denied claim of entitlement 
to service connection for hearing loss of the left ear. 

2.  Entitlement to service connection for hearing loss of the 
right ear. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied entitlement to the 
benefits currently sought on appeal.

A review of the record reveals that service connection for 
left ear hearing loss was originally denied by a March 1979 
rating decision.  The RO reopened and denied the claim by 
rating decision in September 2002.  Nevertheless, regardless 
of the RO's actions, the Board must still determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (2001); see also Wakeford v. Brown, 8 
Vet. App. 237 (1995).

This claim was also developed on the matter of service 
connection for peripheral neuropathy.  The veteran filed a 
notice of disagreement when the claim was denied and it was a 
subject of the statement of the case, however, the veteran 
did not appeal the matter and it is not currently before the 
Board.  See 38 C.F.R. § 20.200 (2006).  The issue of 
entitlement to service connection for bilateral hearing loss 
is remanded to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  A March 1979 rating decision denied service connection 
for left ear hearing loss on the basis that it was not 
related to the veteran's service;  the veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

2.  Presuming its credibility, evidence received since March 
1979 raises a reasonable possibility of substantiating the 
service connection claim for left ear hearing loss.
CONCLUSIONS OF LAW

1.  A March 1979 rating decision denying service connection 
for hearing loss of the left ear is final.  38 U.S.C. 
4005(c)(1976);  38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  

2.  Evidence received since the March 1979 rating decision is 
new and material, and the veteran's service connection claim 
for left ear hearing loss is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.    §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied with respect to the veteran's new and material 
evidence claim for hearing loss, the Board concludes that the 
VCAA does not preclude the Board from adjudicating this 
portion of the veteran's claim, because the Board is taking 
action favorable to the veteran by reopening his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria 

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2006).  The claimant has one year from notification of a RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 
20.302 (2006).
In a March 1979 decision, the RO denied service connection 
for left ear hearing loss, and the veteran was notified of 
that decision in the same month.  The veteran did not file a 
timely appeal and that decision became final.  38 U.S.C. 
4005(c)(1976);  38 C.F.R. §§ 3.104, 19.118, 19.153 (1978).  

Since the March 1979 rating decision is final, the veteran's 
service connection claim for hearing loss may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A.           §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2006); Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim. In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

As the final disallowance of the veteran's service connection 
claim for left ear hearing loss was a March 1979 rating 
decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the March 1979 decision.  In this 
case, to be new and material, the evidence needs to show that 
a nexus between the veteran's service and his current 
disability has been established.

On review, the Board finds that the veteran has submitted new 
and material evidence since the March 1979 rating decision 
sufficient to reopen his service connection claim for hearing 
loss.  In August 2002, the veteran provided a private medical 
record, dated in September 1978, indicating hearing loss and 
noting that "some loss occurred during service."  This new 
evidence relates to an unestablished fact necessary to 
substantiate the claim, specifically, that some hearing loss 
is related to his service.  38 C.F.R. § 3.156 (2006).  It 
raises a reasonable possibility of establishing the claim.  
Id.  Therefore, the evidence can be considered new and 
material for the purpose of reopening the service connection 
claim for left ear hearing loss.  Accordingly, the claim is 
reopened.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for 
left ear hearing loss is granted, and to this extent, the 
appeal is allowed.


REMAND

The veteran attributes his hearing loss to his assignment 
guarding aircraft, where he was frequently exposed to the 
noise of jet engines.  His service personnel records indicate 
that he was attached to the 377th  Duty Police Squadron based 
at Travis Air Force Base, Fairfield, California.  

The veteran reports that he was treated for hearing loss at 
Travis Air Force Base in 1967, but no record exists of such 
treatment.  The veteran's service medical records contain a 
number of audiological examinations and there were no 
findings of a hearing loss at any point.  He states that he 
was advised to wear protective headgear while exposed to 
engine noise.  His service records indicate that he did 
employ that protection.  

Post-service records include an audiological examination 
conducted in September 1978 by a private audiologist noting 
high frequency hearing loss, worse on the left side.  The 
veteran's history included frequent exposure to gunshots, 
with protection being worn on the firing range.  The record 
reflects that he has worked as a police officer following his 
service discharge.  The report noted that some of the 
veteran's hearing loss occurred during his service.  

An examination conducted at the VA Medical Center in 
Shreveport, Louisiana, in September 2003 noted moderate to 
severe bilateral hearing loss.  Noting that the veteran's 
enlistment and separation examinations both indicated normal 
hearing levels, the VA physician's opinion was that it was at 
least as likely as not that the veteran's hearing loss was 
not related to his service.  

While the tenor of the VA examination report is that the 
veteran's hearing loss is unrelated to service, the 
conclusion reflecting that it is at least as likely as not 
that it is unrelated to service is confusing; since the 
corollary could be that it is at least as likely as not 
related to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA  
audiological examination in order to  
ascertain the etiology of bilateral  
hearing loss.  The claims folder should 
be  made available to the examiner for 
review  prior to the examination.

The examiner should provide an opinion as  
to whether there is a 50 percent  
probability or greater that bilateral  
hearing loss is related to service.  The  
examiner should reconcile any opinion 
with the service medical records, to 
include the audiological evaluations 
conducted in service; VA examination 
reports dated in February 1979 and 
September 2003; the September 1978 
private medical report.  A complete 
rationale should be provided for any 
proffered opinion.

2.  Upon completion of the above 
requested  development, the RO should 
readjudicate the veteran's service 
connection claim for bilateral hearing 
loss, taking into account any newly 
obtained VA examination report and 
etiology opinion.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369  
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



___________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


